Citation Nr: 0303791	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  96-37 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a total disability rating due to individual 
unemployability (TDIU), due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from March 1970 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  Service connection has been established for: 
chondromalacia of the right patella with degenerative changes 
in the right knee, evaluated as 30 percent disabling; 
chondromalacia of the left patella with degenerative changes 
in the left knee, evaluated as 30 percent disabling; the 
combined service-connected disability rating, including the 
bilateral factor, is 60 percent.

2.  The veteran has a 7th grade education and last worked in 
August 1995 hanging steel.

3.  The veteran's service-connected disabilities are of such 
severity as to preclude all forms of substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 
4.18, 4.19 (2002).



\
REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126, (West Supp. 2002); see Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes an examination from P.C.L., 
M.D., dated August 1995; an August 1995 letter from Long-
Airdox Co.; VA examinations dated September 1995, July 1998, 
and January 2002; Social Security Administration records; VA 
outpatient treatment records dated July 2001 to April 2002.

Additionally, the record shows that the veteran has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the benefit at issue.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefit sought.  

This case was also remanded by the Board in January 1998 and 
September 1999February 2001 for further development to 
include securing Social Security Administration records and 
the scheduling of a VA examination.  

In March 2002, the RO sent the veteran a VCAA letter 
explaining what evidence was necessary to establish 
entitlement to the benefit sought, what information was 
needed from the veteran, or what additional evidence the 
veteran would like the VA to obtain.  In addition, the RO 
informed the veteran that VA would assist in obtaining 
evidence and information such as medical reports, employment 
records, and records of federal agencies.  

In December 2002, the RO sent the veteran a letter informing 
him that his claim was being forwarded to the Board of 
Veterans' Appeals, and that he could submit additional 
evidence in support of his claim.  

Thus, through numerous items of correspondence the RO has 
informed the veteran of the information and evidence 
necessary to substantiate his claim.  In the letter of March 
2002, the RO informed the veteran of what information and 
evidence he needed to provide and what portion of the 
evidence and information would be obtained by VA.  For these 
reasons, further development is not needed to meet the 
requirements of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In order to establish service connection for a total 
disability rating, there must be an impairment so severe that 
it is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  A total disability rating may also be assigned on 
an extraschedular basis, pursuant to the procedures set forth 
in 38 C.F.R. § 4.16(b), for veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a).  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).

Service connection is in effect for chondromalacia of the 
right patella with degenerative changes in the right knee, 
evaluated as 30 percent disabling; chondromalacia of the left 
patella with degenerative changes in the left knee, evaluated 
as 30 percent disabling.  Taking into account the bilateral 
factor, as is required under 38 C.F.R. § 4.26 (2002), the 
combined rating is 60 percent.  Thus, the veteran does not 
meet the minimum schedular requirements for a total 
compensation rating due to individual unemployability under 
38 C.F.R. § 4.16(a).

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. § 4.16(b).  The evidence must still show that the 
veteran is unable to pursue a substantially gainful 
occupation due to his service-connected disability.  Thus, 
the issue is whether his left knee disability precludes him 
from engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to 
earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 
(1991).  For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability, the 
record must reflect some factor, which takes this case 
outside the norm.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

The veteran contends that he is unable to sustain gainful 
employment as a result of his service-connected disabilities.  
The record shows that he has a 7th grade education and last 
worked in August 1995 hanging steel at a steel mill.  The 
veteran was separated from employment when the employer could 
not find a position for the veteran, which would accommodate 
his physical restrictions.

An examination from P.C.L., M.D., dated August 1995 indicates 
that the veteran had tricompartmental arthritis of both knees 
though severe primarily in the patellofemoral joint.  Total 
knee replacement was discussed, but the veteran wanted to put 
it off as long as possible.  It was noted that the veteran 
was given a note for light duty and no squatting, climbing, 
prolonged walking, standing, or lifting indefinitely.  The 
examiner informed the veteran that from a work standpoint, 
that he was probably going to become disabled now because of 
his knees.  As far as definitive surgical treatment, the 
examiner noted that total knee arthroplasty would be 
appropriate.  

A letter dated August 1995 from the Plant Manager of Long-
Airdox Co. indicated that due to the veteran's physical 
restrictions, his present position as a structural assembler 
would not meet those restrictions.  At the time, the facility 
did not have any positions available that would accommodate 
these work restrictions set forth by his physician.

At his September 1995 VA examination, it was noted that the 
veteran liked his job and had done a lot of hard work but he 
could not do it anymore.  He indicated that he worked for 
Long-Airdox and they informed him that they had nothing else 
for him.  It was noted that the veteran had been working 
there for a number of years on different jobs.  He reported 
having constant achy pain of both knees and the knees 
swelled, the left greater than the right.  The left knee 
tended to give way with weight.  He stated that at times the 
left knee would tend to catch and he was not to stand, squat, 
climb, lift or walk.  Elevating his knees tended to ease the 
pain.  The diagnosis was chondromalacia and degenerative 
joint disease of both knees.  The examiner noted that 
enclosed was the list of restrictions of P.C.L., M.D., which 
caused the veteran to lose his job.  The examiner further 
indicated that the veteran was uneducated and used his 
muscles to earn his living and would probably be a serious 
disability for the veteran.

Social Security Administration records show that the veteran 
was placed on disability retirement in 1995 for arthritis.

At his July 1998 VA examination, the veteran reported that he 
used a cane because his left knee "catches sometimes".  He 
pointed to the lateral surface of the left knee as the site 
of the catch and he indicated this caused him to fall.  He 
reported that he had to stop working due to his knees 3 years 
ago.  He indicated that he was hanging steel on a dip tank 
line that actually painted the steel as it dipped into the 
pan, and could no longer do that work so he stopped working.  

The examination showed a limp on his left leg.  He could not 
walk on his heels, toes, or outside of his feet because he 
lost his balance.  He used a cane in the right hand.  The 
pain started at the point of extreme flexion and stopped when 
flexion was stopped.  The left knee was tender laterally and 
anteriorly there was swelling, deformity and crepitus.  There 
was no laxity of the left knee.  He could actively extend the 
left knee to only +6 degrees of flexion with tightness 
posteriorly.  Passively he was able to extend the left knee 
to +2 degrees of flexion with tightness posteriorly and after 
fatiguing to only +2 degrees with tightness posteriorly.  He 
flexed the left knee actively from +6 degrees to 134 degrees 
with pain anteriorly on extreme flexion, passively +2 degrees 
to 136 degrees with pain anteriorly and after fatiguing from 
+2 degrees to 134 with pain anteriorly.  

The veteran's January 2002 VA examination showed that he 
limped on his left leg and used a cane in the right hand.  He 
indicated that he couldn't walk on his heels, toes, or 
outsides of his feet because he would lose his balance and 
fall.  

The examination showed the left knee had swelling, deformity, 
it was tender medially and anteriorly, there was no crepitus 
and no laxity.  The right knee had swelling, deformity, it 
was tender laterally, there was no crepitus and no laxity.  
The veteran extended the right knee to +12 degrees actively, 
+10 degrees passively and after fatiguing, all with pain.  He 
flexed his right knee from +12 degrees to 110 degrees 
actively, +10 degrees to 112 degrees passively and +10 
degrees to 114 degrees after fatiguing, all with pain.  X-
rays of both knees showed degenerative joint disease changes 
involving both knees, the left was worse than the right with 
narrowing of the medial knee joint space of both knees.  
There was cystic lucency within the medial, upper tibia on 
the left.  There were mild, diffuse osteoporotic changes of 
the bones, bilaterally.  The MRI in 2001 showed a 5-cm well 
circumcised cyst in the medial tibial plateau.  There was 
markedly degenerative patellofemoral joints both knees.  The 
veteran's medial meniscus of both knees was markedly 
degenerated with lateral meniscus showing modest, central 
degeneration in the anterior horn.  The impression was severe 
degenerative joint disease changes both patellofemoral joints 
with cystic changes.

VA outpatient treatment records dated July 2001 to April 2002 
show that in January 2002, the veteran was measured for a 
medial unloader brace.  In February 2002 the veteran was seen 
for fitting and instruction in how to correctly don his 
Donjoy unloader brace.  The veteran reported decreased pain 
in his left knee during ambulation using the unloader brace.  

After review of the evidence, it is concluded that the 
veteran is unable to obtain or maintain a substantially 
gainful occupation as a consequence of his service-connected 
disabilities, and that TDIU benefits should be assigned.  

It is noted that paragraph 4.16(b) of the rating schedule is 
for application in this case.  Furthermore, the record 
contains an opinion from P.C.L., M.D., dated August 1995 
indicating that the veteran was disabled due to his knees and 
was only able to perform light duty at his work indefinitely 
and a remark from a September 1995 VA examiner who indicated 
that the veteran was uneducated and used his muscles to earn 
his living and this would probably be a serious disability 
for the veteran.  The veteran was also awarded Social 
Security benefits due to arthritis of the knees.  Therefore, 
reasonable doubt is resolved in the veteran's favor on this 
issue.  It is found that the evidence supports the veteran's 
claim for a total disability rating based on individual 
unemployability due to his service-connected chondromalacia 
of the right and left patella with degenerative changes in 
the right and left knees, and the appeal is granted.


ORDER

A total disability rating based on individual unemployability 
due to service-connected disabilities is granted.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

